Citation Nr: 1221965	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  01-03 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  From August 25, 1993 to May 19, 2000, the epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, has been manifested by intervertebral disc syndrome (IVDS), with painful limitation of motion of the lumbar spine , S1 radiculopathy, and pain in the right lower extremity with intermittent relief.  

2.  From May 20, 2000 to February 27, 2006, the epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, has been manifested by pronounced symptoms of IVDS, with painful limitation of motion of the lumbar spine , S1 radiculopathy, muscle spasms, absent right ankle jerk and pain in the right lower extremity with little intermittent relief.

3.  From February 28, 2006, the epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, has been manifested by IVDS with absent right ankle jerk, painful limitation of motion of the lumbar spine, L5 radiculopathy, and right lower extremity pain with intermittent relief.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the disability of epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, have been met from August 25, 1993 to May 19, 2000. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124, 4.124a, Diagnostic Codes 5243, 8520 (2011); 38 C.F.R. § 4.71a, 4.124, 4.124a, Diagnostic Codes 5293, 8520 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 (2002).

2.  The criteria for a rating of 60 percent for the disability of epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, have been met from May 20, 2000 to February 27, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124, 4.124a, Diagnostic Codes 5243, 8520 (2011); 38 C.F.R. § 4.71a, 4.124, 4.124a, Diagnostic Codes 5293, 8520 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 (2002).

3.  The criteria for a rating of 40 percent for the disability of epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, have been met from February 28, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124, 4.124a, Diagnostic Codes 5243, 8520 (2011); 38 C.F.R. § 4.71a, 4.124, 4.124a, Diagnostic Codes 5293, 8520 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the Veteran submitted a claim in August 1993 for entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability as a result of VA treatment in August 1990.  The claim was submitted prior to the enactment of the VCAA.  The Board issued a decision that granted the Veteran's claim in March 2000.  The AOJ issued a rating decision that implemented the Board's decision in July 2000.  Thus, all actions as to the granting of the benefit sought were accomplished prior to the enactment of the VCAA.  

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this case, the Veteran's claim for entitlement to compensation for a back disability under 38 U.S.C.A. § 1151 as a result of VA treatment was granted and an effective date and disability rating was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claim.  VA has obtained numerous VA treatment records, and private medical records.  The Veteran has been afforded VA examinations in January 1997, February 1999, May 2000, January 2001, February 2006, and June 2011.  The Board remanded the case for additional development in 1998, 2003, 2006, 2009, and 2010.  In this regard, the Board acknowledges that the Veteran was scheduled for VA examinations in October 2010.  She elected not to appear for the examinations and, when contacted, reported that she would not appear for additional examinations.  She expressed her feelings that she was frustrated and that her claim had gone on for some time.  She felt that there was sufficient evidence of record to decide the claim.  
The Veteran was contacted in regard to scheduling additional examinations in March 2012.  She again stated that she would not report for an examination.  The Veteran asked that the claim be decided based on the evidence of record.  

The Board notes that 38 C.F.R. § 3.655 provides that, when a claimant fails to report for a VA examination in an original claim, without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011).  In this case, the Veteran's claim involves an appeal of an original rating.  She has not provided good cause for why she refuses to report for a VA examination.  In light of the Veteran's failure to report for the scheduled examinations and her twice stated position of not reporting, the Board finds that a remand to develop evidence by way of a new examination or examinations is unnecessary.  Accordingly, the Board will adjudicate the case based on the evidence of record.

In light of the above determination, the Board will not address whether the various VA examinations conducted during this lengthy appeal are adequate.  Instead, the Board will proceed with an adjudication of the Veteran's appeal, pursuant to the Veteran's wishes.  

II.  Analysis

      A.  Background

The Veteran served on active duty from February 1986 to February 1988.  She submitted a claim for VA disability compensation benefits prior to her separation in January 1988.  Service connection, and a 50 percent rating, for total abdominal hysterectomy and bilateral salpingo-oopharectomy and lysis of adhesions was granted in June 1988.  At that time, she was also granted entitlement to special monthly compensation (SMC) for the anatomical loss of a creative organ.  Later, in August 1989, service connection for status post cholecystectomy for cholelithiasis was granted, and a noncompensable evaluation was assigned.  

The Veteran submitted a claim for service connection for a back disability due to service in February 1990.  Concurrent with her claim was an inquiry from her Congressional representative.  The letter from the representative included a statement from the Veteran regarding treatment she had received from VA.  

In that regard, the Veteran reported that she underwent tests, a myelogram, computed tomography (CT) scan and nerve conduction velocity (NCV)/electromyography (EMG) studies without a diagnosis as to the cause of her back pain.  Associated with the claims file is a VA discharge summary for a brief period of hospitalization in October 1989.  The Veteran was evaluated for complaints of back pain that radiated down her right leg.  The Veteran did have a myelogram and CT scan as part of her evaluation.  The CT scan was said to show Sl-S2 spina bifida and right L5-S1 congruent nerve root with questionable L5-S1 disc bulging to the right.  The discharge diagnoses were S1 radiculopathy and degenerative joint disease (DJD) of the lumbar spine.  

The Veteran's claim for service connection for the claimed back disability was denied by the RO in May 1990. 

The Veteran submitted a statement in August 1990.  She related that she had been admitted to a VA hospital in August 1990 and was given a myelogram.  She then had surgery on her back that involved partial removal of one of her discs.  

A review of VA treatment records, dated prior to her surgery, reflects that the Veteran had a neurosurgery consultation in November 1989.  She complained of low back pain that radiated into her right foot.  The examiner said that a myelogram and CT scan showed an abnormality at L5-S1 on the right.  An EMG was said to be "nondiagnostic."  The assessment confirmed the presence of S1 radiculopathy.  The Veteran was seen in the pain clinic in March 1990.  The possibility of epidural injections was discussed.  The Veteran did have an epidural steroid injection (ESI) in April 1990.  A follow-on clinic note of May 1990 noted that the Veteran's pain and discomfort were much improved.  Her maximum pain relief was three days earlier and she had noted an increase in her back pain and radiation.  

The Veteran was seen in the neurosurgery clinic on August 1, 1990.  The plan was to admit her for further tests on August 6, 1990.  A VA discharge summary, for the period from August 6, 1990, to August 13, 1990, is of record.  The summary noted the Veteran's history of complaints and treatment.  She was noted to have an S1 radiculopathy.  A myelogram was said to show conjoined root on the right side of L5 and S1 with roots exiting through the L5 foramen.  A CT scan confirmed those results and also showed multiple sacral and lower lumbar anomalies that consisted of spina bifida occulta and laminar incontinuities.  There was also a question of a far lateral ruptured disc on the right side beneath the conjoined root.  In addition, there was a very large pedicle on the right side, underneath which the roots were exiting and it was felt to contribute somewhat to root correction.  

The summary noted that the Veteran underwent surgery that included a right hemilaminectomy and pediculectomy at L5, discectomy of L5 for a ruptured disc, and foraminotomies over the L5-S1 roots.  The summary reported that the Veteran did well after the surgery but had some increased sensory deficits involving both the dorsum and bilateral plantar aspects of the foot.  Her strength was said to be mildly decreased, a 4 out 5 gastrocnemius soleus, and otherwise normal.  The Veteran was said to be walking without problems on the first postoperative day and with relief of her sciatica.  Her back pain was said to gradually improve during her hospitalization.

It should be noted that the above surgery took place at the VA Medical Center (VAMC) in Memphis, Tennessee.  

A neurosurgery clinic note from September 1990 said the Veteran complained of low back pain and continued occasional right lower extremity pain.  The examination revealed decreased sensation in the S1 distribution on the right side.  

The Veteran testified at a hearing at the RO in November 1990.  However, the crux of the testimony was to relate the Veteran's current back symptoms to her period of active duty.  However, in April 1993, the Board denied the Veteran's claim for service connection for a back disability.

The Veteran submitted her claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability resulting from VA treatment in August 1993.  The Veteran said there was negligence during her surgery in August 1990.  The Veteran, through her representative, said that she became aware of the problem (negligence) in August 1992.  She was having problems with her back and found out through x-rays and a magnetic resonance imaging (MRI) that metal fragments had been left in her back during the surgery.  

The Veteran submitted a copy of the VA discharge summary and operative report from August 1990.  The Veteran also submitted a copy of a MRI report dated August 26, 1992.  The report listed several impressions.  First, evidence for a scar associated with right exiting L5 nerve root which was said to be not as apparent on a prior scan done in January 1992.  There was no evidence for recurrent herniated disc.  Second, a magnetic susceptibility artifact was present at the laminectomy site that was said to almost certainly be due to a small shaving of metal, left behind by a surgical instrument.  Finally, the Veteran submitted the report for a CT scan of L5 that was also dated August 26, 1992.  The report said the scan confirmed the presence of an intraspinal metallic density just adjacent to the right ligamentum flavum at L5.  The report also said there was mild spinal stenosis at L4-L5.

Records from the VAMC in Gainesville, Florida, for the period from August 1991 to October 1993 include an MRI report from January 1992, as referenced in the August 26th MRI report.  The January 1992 MRI noted desiccation of the L5-S1 level.  There was evidence of a hemilaminectomy on the right side at L5-S1 level with widened neural foramen on the right side.  The report said there was probable conjoined root of the L5 and S1 on the right and postop fibrosis enhancement around the nerve root sheath.  An April 1992 neurosurgery consultation note indicates that the Veteran denied relief from her surgery.  She was ambulatory but had intermittent numbness over the lateral aspect of the right foot and increased pain with activity.  She reported an occasional tendency of the right leg to give out and pain at a tolerable level.  The examiner noted the results of the MRI of January 1992.  The impression was right L5-S1 epidural fibrosis with chronic right leg pain syndrome.  The Veteran was referred to physical therapy and the pain clinic.  

A pain clinic consult from May 1992 noted that the Veteran was to be admitted in June 1992 for an ESI.  The records reflect that she received the ESI on June 1, 1992.  The Veteran was seen again for back pain in August 1992.  She had been doing shoveling at work and developed back pain.  This evaluation led to the MRI and CT scan studies that found evidence of a metallic artifact.  The Veteran had another ESI in September 1992.  A follow-on appointment in the pain clinic that same month noted that the Veteran had been seen in August 1992 for back pain due to a superimposed injury from work.  The entry further noted that the Veteran had been given a transcutaneous electrical nerve stimulation (TENS) unit.  Finally, the entry noted that there were no other treatment options to offer her.

A neurosurgery clinic note from August 1993 noted that the Veteran complained of back pain with intermittent radiation into the right lower extremity.  The impression at that time was low back pain that was nonradicular.

The Board notes that VA treatment records for the interval period from 1993 to 1997 were associated with the claims folder.  However, the records reflected treatment for a number of unrelated medical issues.  Such treatment included hospitalization in March 1996 for Type I renal tubular acidosis (RTA).  The summary from that hospitalization noted the severity of the condition such that, at one point, the Veteran's weakness was near paralysis.  

The Veteran was afforded a VA examination in January 1997.  The examiner noted that the Veteran complained of midline low back pain that was intermittent and would worsen with activity.  The Veteran also complained of residual right leg pain that extended primarily to her lateral knee and occasionally to her ankle and foot.  She had no bowel or bladder incontinence.  On physical examination the examiner reported that the Veteran had 5/5 muscle strength in the major muscles of the lower extremities.  The examiner said the Veteran had mild diminished pinprick in a right S1 distribution.  He said the Veteran's reflexes were 2+ in the knee and 1+ in the ankles bilaterally.  The Veteran's gait was said to be within normal limits.  

The Veteran had forward flexion to 60 degrees and extension to 20 degrees.  She had 45 degrees of lateral bending and 45 degrees of rotation bilaterally.  The examiner said that a review of plain films revealed no evidence of retained fragments of metal.  He said there was a normal spinal alignment with no fractures or dislocations seen.  The impression was that the Veteran had musculoskeletal low back pain with occasional intermittent right lower extremity pain, probably secondary to epidural fibrosis.  The examiner added that there was no evidence of retained metal fragmentation in the low back and that this "certainly" was not the etiology of the Veteran's persistent problems.

The RO denied the Veteran's claim for benefits in March 1997.  The Veteran submitted her notice of disagreement (NOD) with the denial of benefits in May 1997.  She also submitted additional VA medical records in support of her claim.  

The records covered a period from March 1992 to September 1996 with a number of entries that were duplicative of records in the claims file.  In addition, a number of the entries related to treatment for medical conditions unrelated to the issue on appeal.  The records show that the Veteran underwent an ESI procedure in February 1994.  The Veteran was seen again in August 1995 for complaints of low back pain.  She received another ESI at that time.  The impression was failed back syndrome.  The Veteran was evaluated for her back pain in August 1996.  It was noted that the Veteran received an ESI about once a year with excellent results.  The entry said the last ESI was in September 1995 [sic].  She reported that her back pain was starting to return.  She described it as dull and in the low back and radiating to the right leg with a question as to whether it radiated to the left leg.  The Veteran said she had numbness in the right lower extremity to the foot that was unchanged since 1990 after surgery.  The examiner said the Veteran had low back pain with flexion/extension and rotation.  The sensory/motor examination was said to be normal with a negative straight leg raise test.  There was diffuse mild lumbar paraspinous tenderness.  The note referenced a MRI from November 1993 that reportedly showed evidence of a right L5 hemilaminectomy with abnormal scar tissue on the right L5-S1 that was unchanged since the MRI of August 1992.  The assessment was failed back syndrome and the Veteran was to be scheduled for another ESI and then to return to the clinic in nine months.

The Veteran testified at a hearing at the RO in October 1997.  The Veteran said that she did not notice any improvement in her back condition following her surgery in August 1990.  She further testified that, after a period of rehabilitation, she experienced weakness in her (right) leg with numbness in her foot.  She said she had pain that radiated down her right leg.  She said the pain sometimes radiated down her left leg when her symptoms were really severe.  She also said that she had constant lower back pain.  The Veteran was asked if her symptoms increased or decreased after the surgery and she responded that they probably remained the same after the surgery.  She stated that she received ESIs that took away a lot of the pain.  She had received ESI treatments prior to her surgery.  She said that, before the surgery, she had reached a point where her leg would give out and she would fall.  The injections helped so that she did not experience the problem.  

The Veteran experienced more stiffness in her back and thus required longer time to get ready in the morning.  She said she would have a noticeable limp when she first started walking after she had sat for a long time but that this would loosen up after walking for awhile.  She thought this may be due to her getting older.  She was shocked when she was told she had a metal fragment in her back.  The doctors thought it was a bone fragment at first and were concerned about it shifting and causing damage.  She said she was put on a 50-foot profile.  The Veteran testified that she was concerned about her back and thought she deserved compensation for the metal fragment.  She had consulted with private doctors and VA doctors, who did not want to do anything more with her back because of the metal fragment.  One VA physician told her that fusion of her back to make things better was possible but then changed his mind after learning about the metal fragment.  

The Veteran said that the surgery did fix her leg weakness such that her leg did not collapse anymore.  She said that she had done a lot of exercise and lost a lot of weight and done a lot of things on her own to improve her conditioning.  She said she used a lot of muscles that did not involve her leg and back, like her stomach muscles.  She also used her left side and arms where she was not able to before because of the pain and the weakness in her leg.  She said she walked with a cane before the surgery.  In regard to her ESI treatment she said she would get a series of three shots and they would work for between nine months to a year.  She related that the shots did serve to cause degeneration of her spine but they were the only thing that gave her relief.  The Veteran said that she did not take pain medications because of a kidney condition (RTA), although she said that was her choice.  
VA records for the period from August 1990 to April 1992 were associated with the claims file.  The entries were duplicative of records previously reviewed.  However, there was a statement from a VA employee dated in May 1991.  The statement appears to have been made on behalf of a VA physician and was addressed to the Memphis VAMC.  It appears to have been made for the Veteran to give to her employer.  The statement noted that the Veteran had been under the physician's care.  The statement added that the Veteran should not climb stairs and should use the elevator instead.  She was not to do walking of more than 50 feet and should have special parking close to the building.  The Veteran should not sit for prolonged periods of time and should be allowed to stand.

The Board remanded the claim for entitlement to benefits under 38 U.S.C.A. § 1151 in July 1998.  The remand directed that the Veteran be afforded a VA examination and an opinion be obtained to address whether the Veteran suffered any additional disability as a result of her VA treatment.

The Veteran was afforded a VA examination of her spine in February 1999.  The examiner recited a review of the pertinent medical history contained in the claims file.  He noted that the Veteran reported that she had no improvement in her back pain or right lower extremity pain after the surgery.  However, the Veteran said she was not worse from the surgery.  She felt that her strength was somewhat better.  

On examination there were no postural abnormalities.  The Veteran's incision was low in her lumbosacral spine and well healed.  She had mild tenderness over the lumbosacral spine.  Range of motion testing showed forward flexion to 90 degrees without pain, extension of 5 degrees with pain, side bending of 15 degrees and rotation of 15 degrees without pain.  Motor examination was 5/5.  She was able to toe and heel walk without difficulty.  

Sensory examination showed decreased pinprick along the lateral aspect of the right leg in an S1 distribution.  This was subjective as well.  Reflex evaluation showed 2+ patellas, 1+ Achilles on the right and 2+ on the left.  She had a negative straight leg raise.  X-rays of the back disclosed no evidence of fracture, malalignment or a retained metal fragment by examination.  
In his discussion the examiner recorded that the Veteran claimed she had hurt her back in 1986 with subsequent back and lower extremity pain.  He said she was treated with a lumbar microdiscectomy in 1990 without any relief of her pain or improvement in her disability.  She was unable to do construction work and had to be retrained as a nurse.  She claimed that her motor strength was better but her pain and numbness were not.  In regard to the question of whether the Veteran's VA surgery resulted in additional disability, the examiner said that lumbar microdisectomies, in general, in 90 percent of the population the patient should improve if she had a significant ruptured disk.  However there were a certain percentage of people who developed epidural fibrosis and scarring around the nerve root which is incited by surgery and would not be incited by conservative therapy.  The examiner noted this could cause postoperative pain and neurological weakness and deterioration in patients with this condition.  

The examiner noted that the Veteran did have a diminished Achilles reflex and numbness along the lateral aspect of the right leg; however, motor strength was normal.  Therefore, the only way to develop epidural fibrosis was by surgery and the question was whether surgery made this condition worse.  The examiner noted one could argue that since the Veteran had surgery and she had epidural fibrosis, and she did not improve from surgery, he added that one could argue that her condition was made worse or no better than preoperative condition.

The Board notes that the Veteran was granted service connection for vulvar squamous cell carcinoma in November 1999.  The carcinoma was found to be secondary to a lack of hormones as a result of the Veteran's service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy and lysis of adhesions.  The Veteran was given a 100 percent rating effective from January 4, 1999.  She was also granted SMC at the housebound rate.
The Board issued a decision that granted the Veteran's claim for compensation under 38 U.S.C.A. § 1151 in March 2000.  The Board found that there was additional low back disability as secondary to the August 1990 surgery performed at a VA facility.  The Board decision noted the findings from the February 1999 VA examination and the diagnosis of epidural fibrosis as related to surgery.  

The Veteran was afforded a VA examination on May 20, 2000, to assess the current status of her back disability.  The examiner noted the Veteran's history of surgery in August 1990.  The Veteran reported that, preoperatively, she had weakness in the right lower extremity that was fixed by her surgery.  She also said that, preoperatively, she had minimal or no pain in the right leg but, postoperatively, had great sciatic type pain that extended down the right leg into the foot.  The Veteran reported that she was currently unable to control her level of pain with either physical therapy or prescription medications.  The examiner noted that the Veteran had worked as a nurse in a nursing home; however, she could no longer do this line of work secondary to her low back pain as well as other medical problems including her cancer.  The Veteran reported that she had episodes of pain that she said required her to seek bedrest approximately two times per month.  The back pain would be exacerbated primarily by household cleaning.  

On examination the Veteran was noted to have forward flexion to 75 degrees and extension to 45 degrees.  The examiner said the Veteran had 75 degrees of lateral rotation and 45 degrees of lateral bending.  The examiner also said that the Veteran had 5/5 strength bilaterally in the lower extremities.  He said that there was decreased sensation in the right lateral foot and paresthesias were elicited in the area.  He said the Veteran also complained of patchy numbness in the left medial calf area.  The Veteran's reflexes were reported as 1+ and symmetric bilaterally at the knees, zero at the right ankle and 2+ at the left ankle.  

The examiner said it was his impression that the Veteran had objective neurologic deficit of decreased reflex at the right ankle as well as decreased sensation on the right lateral foot.  He said this was consistent with a right S1 radiculopathy.  The examiner added that the Veteran had normal strength and would likely not be impaired from a strength standpoint.  The examiner further stated that the Veteran did have periods of aggressive back spasm as well as sciatic-type pain.  He said it should be noted that the Veteran walked with an antalgic gait and appeared to be in some level of discomfort at the examination.  He said the Veteran complained of pain during long periods of sitting that he said would make activities such as driving difficult for the Veteran.

Two addendums were added to the examination report in June 2000.  In the first, a VA physician that identified himself as the reviewing physician, said he discussed the case with the VA examiner and that the examiner agreed with him.  The reviewing physician proceeded to state that the Veteran had pronounced intervertebral disc syndrome (IVDS) with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk and other neurological findings with little intermittent relief.  He said these symptoms were probably "(more likely than not)" due to postoperative adhesions that occurred in approximately 5 percent of postoperative disc patients.

In the second addendum, the reviewing physician said that, based upon the history and physical examination in the report, the Veteran had at least a 100 percent worsening of her disability after the surgery.  He said that, although the Veteran had a resolution of her weakness, this was replaced by debilitating pain postoperatively.  He said it was difficult to compare disabilities, as in pain versus weakness, but he said "I submit" that the Veteran's postoperative pain, as outlined, left her with a significantly increased disability over her preoperative right lower extremity weakness.

The AOJ issued a rating decision to implement the Board's determination that the Veteran was entitled to compensation under 38 U.S.C.A. § 1151 for additional low back disability in July 2000.  The AOJ granted the benefits with a 10 percent rating under Diagnostic Code 5293 for a disability involving IVDS.  The disability was characterized as epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy of L5.  The rating decision stated that the objective findings were consistent with a 20 percent rating.  However, because the grant of benefits was based on 38 U.S.C.A. § 1151, and not service connection for disability compensation, the Veteran's 10 percent rating was said to reflect the difference between the degree of impairment prior to VA medical treatment and the determination of the extent of the worsening of her disability.  The effective date of the grant of benefits was to the date of claim, August 25, 1993.

The Veteran submitted her NOD with the 20/10 percent rating in September 2000.  She stated that her attacks were severe in nature and that she only received intermittent relief for the pain.  She said she was unable to sustain any type of recurring movement without severe pain.  She added that she had to limit all activity and this caused problems because she could not sit for any period of time.  The Veteran added that she did not foresee any relief until she was cancer free and able to undergo spinal injections.

The AOJ issued a rating decision that proposed to reduce the Veteran's 100 percent rating for her service-connected cancer disability in September 2000.  In response, the Veteran submitted VA treatment records for the period from January 1999 to October 2000.  The records primarily related to treatment for conditions unrelated to the issue on appeal.  The Veteran was seen for a complaint of low back pain in August 2000.  It was noted she was awaiting an appointment for ESI treatment.  A psychology consult from May 2000 provided a review of the Veteran's post-military employment.  It was noted that she had worked construction after service but this further injured her back.  She returned to school and received a nursing degree and had been employed as a licensed practical nurse (LPN) up until December 1999.

The Veteran was afforded a VA examination in January 2001.  The Veteran reported that she had back pain that was aggravated by cold and rain.  She denied symptoms of weakness, fatigability or lack of endurance.  She did say that she would have low back stiffness that was worse in the morning and would improve throughout the day.  The Veteran also said she would experience low back fatigue if she did any extensive walking.  The Veteran also said that she had a muscle ache in the right lower extremity.  This would occur with sitting for long periods of time.  The Veteran reported that she took Ultram for her back pain but said she had little response and little relief.  The examiner said the Veteran had been treated in the past with ESI, the most recent in 1990 [sic].  She had also received physical therapy with the most recent being in 1995.  

The Veteran reported that, during a back pain flare, the severity was to the extent that she was unable to get out of bed without assistance.  She said this occurred once or twice a month.  She would also experience muscle spasms.  She said precipitating factors were prolonged walking and sitting, cold weather and weather changes.  Warm showers and steroid injections helped to relieve her symptoms.  The Veteran said that she did not require crutches, braces or a cane.  The Veteran said she was currently unemployed.  She said that was because of her chronic low back pain.  She said she was unable to exercise or perform household chores such as vacuuming and mopping.  She was able to attend to the activities of daily living as well as light household chores.  

The examiner said that the Veteran had decreased extension of the lumbar spine to approximately 10 degrees and that the Veteran experienced pain with the initiation of the maneuver.  She said the Veteran had "normal" range of motion of flexion to 60 degrees, rotation to approximately 10 degrees bilaterally, and lateral bending to approximately 15 degrees bilaterally.  Those movements were without pain.  The examiner said there was no additional limitation noted by pain, fatigue, or weakness.  However, the examiner did say there was objective evidence of painful motion with extension and that the Veteran reported a sensation of muscle spasm with extension.  The examiner stated that there were no other postural abnormalities or fixed deformity musculature of the back.  She also stated that there were no neurologic abnormalities noted on the physical examination.  

The examiner said that the Veteran had undergone a CT scan of the lumbar spine in March 1999 that revealed an annular bulge that was centric at L4 and L5 with extension to the left bilateral ligamentum flavum.  This was noted to be hypertrophied and protruding to the thecal sac without central canal stenosis.  The examiner provided a diagnosis of chronic low back pain secondary to lumbar disc disease, status post hemilaminectomy at L5-S1.  

The Veteran submitted a claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) in January 2001.  She reported that she had worked first as a certified nursing assistant (CNA), then as a LPN at a facility from January 1995 to December 1999.  She also reported that she received training as a heavy equipment operator from 1992 to 1995.  The Veteran provided comments as to how her various medical conditions affected her at work.  She said her diarrhea often interrupted her giving out medications at work.  She said her back pain made it difficult to assist residents with position changes and other activities of daily living.  The stress of those problems, along with the stress related to her illnesses often brought her to tears and made it hard to function.  She said her RTA limited her ability to take medication and she missed days of work due to her medical appointments.  

Associated with the claims file are VA treatment records for the period from February 2000 to February 2001.  Of note are two treatment entries from January 2001 that the Veteran had asked to be obtained.  The first entry, dated January 9, 2001, said it was an initial evaluation with the Veteran complaining of chronic low back pain.  She said the pain was constant and that she had difficulty with ambulation.  She said there was radiation down the right lateral leg and ankle.  She denied any weakness or numbness.  A general physical examination noted that the sensory and motor examinations were within normal limits.  The Veteran was said to have deep tendon reflexes (DTRs) of 2/4 bilaterally.  The examiner said there was decreased range of motion of the lumbar spine, with no specifics provided.  The second entry, from January 24, 2001, noted that the Veteran had been doing range of motion exercises.  Also in the records was an entry from October 2000 wherein the Veteran was reported as being upset at having to return to work with the reduction of her 100 percent disability rating.

The Veteran's rating for her service-connected vulvar squamous cell carcinoma was reduced to 30 percent by way of a rating decision dated in March 2001.  The effective date of the reduction was June 1, 2001.  The Veteran's SMC for being housebound was also terminated as of that date.  The Veteran was granted service connection for major depressive disorder with a 30 percent rating.  The grant of service connection and rating was effective as of October 12, 2000.  
The Veteran submitted two statements in support of her claim for a higher rating in April 2001.  In a typed statement the Veteran said she should receive a 40 percent rating for severe recurring attacks.  She said she had suffered continuous pain in her back and right leg since 1988.  She noted she had surgery in 1990 and received numerous steroid injections between 1988 and 1998.  She said the injections controlled her low back pain, decreased her low back stiffness and lessened her right leg pain and muscle spasms from 1991 to 1998.  She said this allowed her to function "seminormally" with minimal pain.  She said that when she began treatment for her cancer in 1998 she was told that the injections were too much of a risk of infection and that she would have to wait until her cancer was treated to receive more steroid injections.  She said she had made numerous requests for injections without satisfaction until March 2001.  She said this finally provided her some relief from her pain.  She said that the steroid injections before 1998 had allowed her to control many of her symptoms from 1991 to 1998.  They also allowed her to work and enjoy life.  

The Veteran also contended that she should receive a 20 percent rating for limitation of motion of the lumbar spine under Diagnostic Code 5292.  She said her VA physician reported her as having a reduced range of motion at a January 2001 visit.  See VA treatment entries from January 2001.  The Veteran went on to say that she only had temporary intermittent relief from the ESIs from 1988 to 1998.  She also said that, without the injections, she became unable to get out of bed without assistance, and had to use a bedside commode because of the inability to maintain balance and walk to the bathroom fast enough to avoid soiling herself.  She said she became isolated, unable to work and unable to function.  She said she was currently receiving mental therapy and medication to help.  She said she had panic attacks and was unable to drive most days due to total fear when she would drive in heavy traffic.  She said she still had her commercial driver's license (CDL) but would never feel safe enough to drive a truck again.  She also had her nurse's license but did not feel she could care for others if she could not care for herself.  The Veteran said she received no relief for her back pain over the last two years and only temporary relief before 1998.  

The Veteran also referenced a possible 20 percent disability rating for lumbosacral strain under Diagnostic Code 5295.  She noted that this was diagnosed at the time of her January 2001 visits.

In her second statement the Veteran maintained that the RO had not reviewed treatment records from VAMC Gainesville, Florida, for the period from 1991 to 1998.  She also provided copies of VA medical records that showed the Veteran received an ESI in March 2001.  

The Veteran was granted entitlement to a TDIU rating in May 2001.  The rating was effective as of June 1, 2001.  Thus, the Veteran was in receipt of a 100 percent schedular rating from January 4, 1999, to June 1, 2001, and a TDIU rating from June 1, 2001, and thereafter.

The Board remanded the Veteran's case for additional development in July 2003.  This included obtaining outstanding records identified or submitted by the Veteran and affording her a VA examination.

Records were obtained from VAMC Gainesville for the period from January 2003 to September 2003.  The records reflect that the Veteran received a steroid injection in August 2002.  The Veteran was seen in September 2003 as she was requesting another ESI.  The entry noted that the Veteran felt the prior injection was very helpful.  She reported her pain level as 4 out of 10.  

Additional VA records were obtained from an outpatient clinic in Laredo, Texas, for the period from June 2004 to November 2005.  The Veteran did have a complaint of back pain in several entries but this was felt to be kidney-related.  

The Veteran was afforded a VA examination in February 2006.  The examiner noted that he had reviewed the claims file and the remand instructions.  The examiner recounted the history of the Veteran's back problems and treatment.  He also noted that the Veteran was granted benefits for disability resulting from VA treatment.  The examiner specifically cited to the addendums provided with the VA examination of May 2000 that declared the Veteran to have pronounced IVDS and at least a 100 percent worsening of her disability after her VA surgery.

The examiner said the Veteran reported that she had a minimum amount of back pain that she described as a 1-2/10.  The pain was described as an ache localized to the midline at the lumbosacral junction.  He said of more significant concern was a fairly constant sharp pain in the right lower extremity that averaged a 4-5/10.  He said the pain was localized along the lateral thigh from the greater trochanter to the lateral aspect of the right knee.  He said the veteran also described a "radiating ache" in her right lower extremity that was noticeable with weather changes.  This caused her to have pain described as 10/10.  The Veteran experienced this increase in symptoms at least 6-8 times a year and it would force her to go to bed for at least 2-3 days.  The Veteran also said she experienced pain in her right lower extremity if she sat on hard surfaces.  She would have pain from the hip down to the right knee of 6-7/10 and it would last for several hours.  The Veteran further reported that she had pain in her right lower extremity if she slept on her right side.  The level of pain would wake her up.  

The Veteran said she received minimal current treatment.  The Veteran reported that she used a shower chair due to pelvic pain and pain in her right lower extremity.  The Veteran also said that she sometimes had pain in her right lower extremity that was not related to activity and this happened once or twice and month and would last between 12-24 hours.  She said she would lie down and use various pain medications for relief.  The Veteran said she was able to walk an unlimited distance without back pain.  Although she had chronic pain in her right lower extremity, this was not impacted by walking.  The Veteran said she experienced some stiffness and having to "loosen up" when going to a standing position from a seated position.  Her activities of daily living were not impacted significantly by her back or right lower extremity problems.  She was not currently working but, the examiner said, there was no occupational impact.  

The examiner stated there were no fixed postural abnormalities.  The examiner noted the Veteran's surgical scar and said there was percussive and palpable tenderness directly over the scar and 2-centimeters to either side but there was no associated muscle spasm when the Veteran stood straight without moving.  He said the Veteran experienced a small increase in muscle spasm with range of motion testing and had some complaints of pain with testing.  He reported the Veteran had flexion to 85 degrees with a very minimal increase in pain starting at about 60 degrees and extending over the rest of the arc of motion.  There was no palpable spasm noted.  The Veteran had 30 degrees of extension with a very slight increase in pain from 15-30 degrees.  The examiner said the Veteran had side bending to 30 degrees bilaterally and rotation to 30 degrees bilaterally.  The latter movements were without complaints of pain or spasm.  

The examiner said that straight leg raising was negative on the left with a slight increase in right lower extremity discomfort at about 70 degrees.  He said that the neurologic examination showed 5/5 motor strength in all muscle groups of both lower extremities.  Sensory examination showed some nondermatomal hypesthesia on the plantar surfaces of both feet but there was no evidence of a dermatomal pattern of numbness or hypesthesia in either lower extremity.  The examiner said that reflexes were brisk in both knees and the left ankle with an absent right ankle jerk.  The examiner said that x-rays of the lumbosacral spine demonstrated postoperative changes at the L5-S1 junction with a right hemilaminotomy.  He also said there was minimal disc space narrowing at the L5-S1 junction.

The diagnoses were IVDS at L5-S1.  Herniated nucleus pulposus, L5-S1 with right lower extremity radiculopathy secondary to IVDS.  Postoperative right hemilaminectomy/discectomy with bilateral neural foraminotomies L5-S1.  Postoperative epidural scar/fibrosis formation, most significantly affecting the right L5-S1 nerve root.  Chronic intermittent, mild right L5 radiculopathy primarily sensory involvement with subjective complaints of sciatica secondary to the scar/fibrosis.  The last diagnosis was chronic pelvic pain secondary to vulvar carcinoma, carcinoma in situ of the vagina and residuals from chronic endometriosis.

The examiner stated that, by definition, the Veteran had IVDS.  He said this was confirmed by treating physicians in 1990 and that she was operated on for IVDS with a herniated disc affecting the right lower extremity.  The examiner said the Veteran currently experienced minimal back pain, as described.  Her primary subjective complaint was the constant right lower extremity pain, radiating ache, and activity-related pain in the right lower extremity.  He said that, based on a review of the claims file, his interview with the Veteran and the results of the examination, it was his opinion that the Veteran's current right lower extremity symptoms were not as severe as opined at the time of the VA examination opinion (and addendums) in May (June) 2000.  The examiner said this was most likely due to the effects of healing in the six year interval.

The examiner also addressed possible "DeLuca" issues.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  He said that he found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance except as noted in his report.  He said it was his opinion that the functional impact of the chronic intermittent right L5 radiculopathy was mild to moderate in its intensity.  He further stated that this had only intermittent impact on the Veteran's functional activity level.  He said the Veteran's functional impairment was, at least as likely, related to other etiologies affecting her function including, but not limited to, obesity, deconditioning, heredity and significant concomitant health issues including the cancer diagnosis.  He said the Veteran did not have significant low back pain and the current impact of the epidural fibrosis was primarily subjective based without significant objective findings.

The Board remanded the Veteran's case in November 2006.  The Board noted that the RO had not obtained private treatment records from two sources identified by the Veteran.  The Veteran had provided authorization for the records to the Board in April 2003.  The authorizations were of record at the time the Board remanded the case in July 2003.  

The AOJ wrote to the Veteran to request that she identify sources of treatment records in December 2006.  The Veteran provided authorization for the AOJ to obtain records from Gulf Coast Aquatic and Rehabilitation Center and Citrus Memorial Hospital in January 2007.  The Veteran did not identify a period of treatment for either facility.  However, in releases provided for both facilities in April 2003, the Veteran had identified treatment at Gulf Coast in April 2001 and the emergency room (ER) at Citrus Memorial in May 2001.  She also provided a statement to the AOJ that she had no additional evidence or information to submit.

The AOJ submitted requests for the records from both facilities in March 2007.  However, the beginning date for the requested records was listed as January 1, 2003, in both letters.

Records from Citrus Memorial Hospital were received in April 2007.  The records related to a period of treatment provided to the Veteran in January 2004.  The Veteran was brought to the ER by ambulance.  The records provided an assessment of acute psychosis.  There was no treatment for the Veteran's back.

The AOJ received a response from Gulf Coast Aquatic in April 2007.  The facility reported that they had no records for the Veteran dated after 2001.

The Veteran was originally scheduled for a VA examination at the VAMC in Memphis for May 2009.  There is a Report of General Information of record, dated May 8, 2009, that noted the Veteran's request for her examination to be rescheduled at the VAMC in Nashville, Tennessee.  The report indicates that the Veteran was informed the examination would be rescheduled as she requested.  

Based on information in the claims file, the examination was not rescheduled for VAMC Nashville as there is a record entry from VAMC Memphis to show the Veteran failed to report for her scheduled examination.  

The Veteran submitted a statement in June 2009 wherein she reported having received treatment at what she described as the "New Women's Clinic" in Nashville.  The AOJ wrote to the Veteran to obtain a record authorization but there is no indication in the claims file that the Veteran responded to the request.

The Board remanded the Veteran's case in May 2010.  The Board noted that the Veteran was last examined for her back disability in February 2006 and found that a more current examination was required to assess her disability status.  The Board also noted that the evidence of record indicated that the Veteran's previously scheduled examination was to be rescheduled for VAMC Nashville but was not.

The AOJ conducted additional development, to include obtaining a significant amount of VA treatment records from multiple facilities.  In order to provide a coherent review of the evidence, the records will be addressed as they were added to the claims file.

VA records from the Nashville VAMC, for the period from July 2008 to April 2010, were obtained in May 2010.  The records do not contain evidence of treatment for the Veteran's back disability.  They do reflect that extensive psychiatric treatment was provided beginning in January 2010.  

Additional records from VAMC Nashville were obtained in September 2010.  These records were for a period from April 2007 to July 2008.  The records show the Veteran was seen for an evaluation in the wheelchair clinic in June 2007.  She gave a history of chronic low back pain that limited her ambulation.  She was requesting that she be issued a motorized scooter to use in her yard.  The examiner said that the Veteran could walk long distances but was limited by back and right hip pain.  She also noted that walking on uneven terrain was especially painful for the Veteran.  The Veteran had used a straight cane in the past but not at the present time.  The Veteran reported that she would fall about once a week.  She was independent with her activities of daily living but sometimes used a shower chair and bedside commode.  The Veteran wanted to be able to go 50 feet in her yard to water flowers but the terrain was uneven.  

The examiner said that the Veteran walked to the clinic from the parking lot.  The Veteran reported a pain level of 2-3/10 in the low back and right hip when sitting or walking.  She said today was a good day and that her pain was often worse than at the visit.  The examiner said the Veteran had a full range of motion in all four extremities with functional strength.  The examiner noted that the Veteran needed chairs with armrests to lower herself slowly.  She also said that, in view of the Veteran's hypertension, depression and being overweight, it was important for the Veteran to stay as active as possible.  The Veteran did not meet the criteria to be issued a scooter but was issued a rollator.  

The Veteran was seen in a primary care clinic in August 2007.  She expressed her displeasure in not being issued a scooter.  The list of medical problems included RTA, hypokalemia, nicotine addiction, hypertension, dyslipidemia, depression, anxiety, chronic obstructive pulmonary disease (COPD), vulvar cancer, vaginal cancer-ablation of vagina, total abdominal hysterectomy, resection of adhesions, laminectomy, cholecystectomy, excision of a lump from the right breast, irritable bowel, insomnia, and neurogenic bladder.  The examiner provided several assessments, to include degenerative disc disease (DDD) with chronic low back pain.  An x-ray of the lumbosacral spine was interpreted to show DDD at L5-S1 in November 2007.

Records from the VAMC in Huntington, West Virginia, were obtained in September 2010.  The Veteran was treated for a kidney stone in September 2007.  The AOJ also developed records from the VA outpatient clinic in Laredo and the VAMC in San Antonio in September 2010.  The records related to treatment provided from May to June 2007 and then July 2008.  The records do not reflect any treatment entries for the Veteran's back disability.   

Additional records from the clinic in Laredo and VAMC in San Antonio were received in October 2010.  The records related to a period of treatment from November 2005 to March 2007.  The records reflect treatment for medical conditions unrelated to the issue on appeal.  The Veteran did report having back pain on nursing assessments conducted in August and December 2006, respectively.

The Board notes that the Veteran was scheduled for VA examinations to assess her disability in October 2010.  An entry in the claims file at that time reflects that she failed to report for the examinations.  The entry notes that the party making the entry spoke with the Veteran who said that she did not want appointments for examinations.  She said that she was frustrated after 20 years and that there was enough information already and she would not come to the examinations.

Associated with the claims file are VA records from the Women's Clinic in Nashville.  The records are for a period from August 2008 to August 2011.  Included in the records is the report of a VA peripheral nerve examination dated in June 2011.  The remainder of the records pertained to treatment for medical conditions unrelated to the issue on appeal.  

The examiner noted that the Veteran's claims file was not available for review.  The examiner also noted that she extensively questioned the Veteran regarding the conditions listed on the worksheet for a peripheral nerve examination.  The Veteran denied having any of the listed conditions.  The Board notes that the worksheet for such examinations is designed to elicit findings regarding impairments, both motor and sensory, of peripheral nerves.  This would include symptoms such as paresthesias, dysesthesias, paralysis, neuritis, or neuralgia.  

The examiner noted the Veteran's history of back surgery in 1990 and subsequent symptoms and treatment.  The Veteran reported that she had periods when her back pain would go away, then recur.  These periods of remission were infrequent.  She had periods of exacerbation that required her to have bed rest.  These occurred recently with each episode of cold weather and would last until the cold temperatures resolved.  She stated that the exacerbations occurred about once per month, and lasted for a week or two.  She did not seek medical attention when this occurred, but would put herself on bed rest.  The Veteran reported that she had poor balance and would fall about once a month.  The Veteran also said she would have difficulty walking when she had an exacerbation of back pain and would use a walker at those times.  She did not use one at the time of the examination.

The examiner recorded the Veteran's reflexes in the lower extremities.  The report noted the scale used to rate the reflex responses with 0 being absent, 1+ being hypoactive, 2+ being normal, and a 4 being hyperactive, without clonus.  The examiner reported that the Veteran had 2+ reflexes, bilaterally, for knee jerk and a 2+ reflex ankle jerk on the left but a 1+ on the right.  The Veteran was also found to have normal plantar flexion bilaterally.  In regard to the sensory examination, the examiner said the results were normal, bilaterally, for vibration, pain/pinprick, position sense and light touch.  There was no dysesthesias.  The examiner also provided the scale used to measure motor testing responses.  Relevant to this examination, a 4 meant active movement against some resistance and a 5 meant active movement against full resistance.  In regard to the lower extremities the Veteran had a mark of 5 for ankle dorsiflexion and great toe extension bilaterally.  There was a mark of 5 for ankle plantar flexion on the left and a mark of 4 on the right for the same movement.

The examiner said that the Veteran's muscle tone was normal and there was no muscle atrophy.  The Veteran was noted to have a normal baseline walk but had difficulty with toe walking on the right foot.  The examiner noted the results of a CT scan of the lumbar spine from March 1999 (noted briefly above).  The report noted at the L5-S1 level that there was evidence of DDD with vacuum disc phenomenon and diffused disc bulge but no evidence of canal or foraminal stenosis.  The report also noted the presence of a 2-millimeter density object that was seen within the midline subcutaneous tissues at the L5-S1 level.  This object was said to possibly represent a small osseous fragment.  The examiner also included the report of a MRI of the lumbar spine from November 1993 (also noted briefly above).  The report said that the examination was unchanged from August 26, 1992.  There was an abnormal soft tissue density associated with the right nerve root of L5-S1 that was demonstrated which enhanced with gadolinium suggesting scar tissue.  There was no evidence of herniation at L4-L5.  A bulge at L5-S1 was unchanged from the prior examination.  Finally, the report said that notation was made of a metallic artifact at the laminectomy site.

The examiner noted that the Veteran was not employed and had retired in 2000.  The reason for retirement was listed as medical and the Veteran's vulvar and vaginal cancer was listed as the medical reason.  In regard to the current examination, the examiner provided a diagnosis of lumbar DDD with L5 radiculopathy.  She said there was nerve dysfunction in the form of neuralgia present.  She said there was no paralysis or neuritis.  As to the effect on usual occupation and resulting work problem the examiner said the disability required the Veteran to be assigned different duties, increased tardiness, and increased absenteeism.  The examiner also said that the Veteran experienced decreased mobility and problems with lifting and carrying and pain in her occupational activities.  Finally, the examiner said that the Veteran had moderate difficulty with toileting when she had an exacerbation of back pain and mild difficulty with bathing due to fear of failing as a result of a sense of imbalance.  The Veteran also experienced problems with mobility during an exacerbation.

Associated with the claims folder is a Report of General Information that memorialized a conversation between a VA employee and the Veteran on March 12, 2012.  The Veteran was contacted to see if she wanted to be rescheduled for her VA examinations; the examinations were previously scheduled for October 2010.  The Veteran indicated she would not report for an examination and that VA could close the claim or "do whatever we want" but she was done.  The VA employee informed the Veteran that the claim could not be canceled without the Veteran's consent.  She was further informed that, without the examinations, VA would have to make a decision based on the evidence of record.  The Veteran is reported to have concurred with that option.  

The Board notes that additional VA treatment records are listed in Virtual VA.  The records relate to a period from July 2011 to December 2011.  The records pertained to treatment for medical conditions unrelated to the issue on appeal.  A copy of the June 2011 VA examination report was included.  

      B.  Schedular Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Veteran's claim for a higher evaluation for her epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The regulations used to evaluate disabilities of the spine were amended twice during the pendency of the Veteran's appeal.  The first change occurred in August 2002, effective as of September 23, 2002.  The change related to evaluating disabilities involving IVDS under Diagnostic Code (DC) 5293.  The rating criteria pertaining to disabilities of the spine were amended again in August 2003, effective as of September 23, 2003.  68 Fed. Reg. 51,454 (codified at 38 C.F.R. § 4.71a (2011), DCs 5235-5243 and accompanying notes).  This change amended all of the diagnostic codes used to evaluate disabilities of the spine.  New rating criteria were also implemented.
In evaluating the Veteran's claim, the Board must analyze the various versions of rating criteria applicable to the Veteran's claim.  See VAOPGCPREC 7-2003.  The RO/AOJ has evaluated the Veteran's disability under the previous and amended criteria.  Accordingly, there is no prejudice to the Veteran in the Board reviewing her claim under the various regulations in effect throughout the pendency of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, even if the Board finds a revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000

Higher Evaluation Under
Criteria In Effect Prior To September 23, 2002

In this case the Veteran's back disability was originally rated as 20 percent disabling as epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5 under DC 5293 in July 2000, effective from August 25, 1993.  38 C.F.R. § 4.71a (2002).  Under DC 5293, a 20 percent rating is warranted for IVDS that is considered moderate with recurring attacks.  A 40 percent rating is for application where there are severe, recurring attacks with intermittent relief.  A 60 percent rating is for consideration where there is evidence of pronounced IVDS with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc), little intermittent relief.  38 C.F.R. § 4.71a (2002).

The objective evidence of record reflects that, as of and after August 1993, the Veteran complained of constant low back pain as well as pain that radiated into her right leg.  She also had complaints of numbness in the right leg that sometimes extended to her foot.  She received an ESI in February 1994 and again in August 1995 that helped to relieve some of the pain but the injections did not entirely eliminate the pain.  

The January 1997 VA examiner noted that the Veteran complained of low back pain that was intermittent and would worsen with activity.  He also noted the Veteran's complaint of residual right leg pain that would sometimes extend to the ankle and foot.  The examiner found evidence of diminished reflexes at the ankle bilaterally.  The Veteran testified as to her constant low back pain and numbness in her leg in October 1997.  

The VA examiner of February 1999 recorded the Veteran's complaints of back pain and pain in the right lower extremity.  He also found objective evidence of decreased pinprick along the lateral aspect of the right leg in an S1 distribution as well as diminished right ankle reflex.  The examiner also noted that the Veteran had fibrosis after her surgery and noted that her complaints were consistent with such a finding.  

The VA examination report of May 2000, especially the two addendums of June 2000 establish a clear increase in reported symptomatology and assessment of symptoms by the examiner.  At that time, the Veteran had not been able to receive ESI treatment because of her cancer.  She also said she was unable to control her level of pain with either physical therapy of prescription medications.  She now reported episodes of back pain that forced her to seek bed rest for relief.  Although there was no diminished leg strength the Veteran had decreased sensation in the right leg.  She had an absent right ankle reflex.  The examiner said she had symptoms consistent with an S1 radiculopathy.  He noted that she experienced periods of aggressive back spasms and had an antalgic gait.  

The June 2000 addendums stated the Veteran's symptomatology essentially as the rating criteria for a 60 percent rating for IVDS.  The examiner attributed the Veteran's increased symptomatology to the development of adhesions from her VA surgery.  

In view of the evidence cited, the Board finds that the Veteran's disability more closely approximates a 40 percent rating from the date of her claim, August 25, 1993.  The evidence supports a conclusion that her symptoms rise to the level of severe, recurring attacks, with intermittent relief.  The intermittent relief supplied mostly as a result of ESI therapy.  A 40 percent rating is granted from August 25, 1993 through May 19, 2000.  

The Board also finds that the Veteran's disability is such that a 60 percent rating is warranted from the date of the VA examination of May 20, 2000.  The examiner providing the addendums noted the increase in symptoms such as sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk.  These were findings were noted in the examination report.  The outpatient records and Veteran's statements concurrent with the examination findings note that she receives little relief.  Her prior treatment from ESI therapy was not available because of her cancer.  Accordingly a 60 percent rating is granted from May 20, 2000 through February 27, 2006.  This is the earliest date that this increase in symptoms is ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In reviewing the additional evidence of record after this date, the Board notes that the Veteran's overall symptomatology did show a level of improvement.  However, she continued to experience back pain, flare-ups of back pain that limited her ability to be mobile.  She also had constant radiculopathy and pain in the right leg with intermittent numbness.  The first two symptoms were unrelenting based on the treatment entries and examination findings in 2001, 2006, and 2011.  

However, the examination report of February 28, 2006, provides a thorough review of the record, to include the Veteran's past treatment, examinations, and VA rating actions.  See 38 C.F.R. § 3.344 (2011).  The results of the physical examination reflect the Veteran to have almost a full range of motion, although with some painful motion.  The Veteran reported her back pain as 1-2/10 and more of an ache.  Her right leg pain represented the greater symptoms with pain reported as 4-5/10.  However, she reported flares of this pain to 10/10 but at 6-8 times per year.  There was an absent right ankle jerk.  

The examiner provided an opinion that the Veteran's symptoms were not as severe as recorded at the time of her VA examination in May 2000.  He said that the Veteran experienced minimal back pain.  Her activities of daily living were not impacted significantly by her back or right lower extremity problems.  Further, Veteran was not currently working but, the examiner said, there was no occupational impact.  He cited to his examination findings to provide specifics in that regard, those findings are related above.  He said the functional impact of the Veteran's chronic intermittent right L5 radiculopathy was mild to moderate in its intensity.  

Upon review of the February 28, 2006, examination report, as well as the other evidence of record, the Board finds that the report demonstrates a sustained level of improvement in the Veteran's overall symptomatology from that date.  The evidence does not support a conclusion that the Veteran continued to experience pronounced symptoms of IVDS with little relief.  Rather the evidence showed her to continue to experience attacks of pain, and intermittent radiculopathy and absent right ankle jerk.  However, the evidence shows the attacks were not as frequent as noted at the time of the prior VA examination in May 2000 and the level of attacks were not as severe.  This conclusion is supported in the treatment entries dated prior to the examination and by the examination findings.

Accordingly, the Board finds that a 40 percent rating under DC 5293 is in order from February 28, 2006, to the present.

The Board notes that the Veteran commented that she should receive a separate disability rating for a limitation of motion of her lumbar spine based on findings at the time of an outpatient visit in January 2001.  Limitation of motion of the lumbar spine is rated under DC 5292.  Under DC 5292 a 10 percent rating is applicable where there is a slight limitation of motion.  A 20 percent rating is assigned where there is moderate limitation of motion.  Finally, a 40 percent rating, and the maximum schedular rating available under DC 5292, is warranted where there is severe limitation of motion.  Id. 

The Board notes that, as of 2002, there was no specific measure of the range of motion of the lumbar spine included in the regulations used to evaluate disabilities of the spine.  However, range of motion measurements were added with the September 2003 change in regulations.  See Plate V, 38 C.F.R. § 4.71a (2011).  While the substantive change in regulations from September 2003 cannot be used to evaluate the Veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria-"moderate" or "severe."

In regard to the thoracolumbar spine, a full range of motion for forward flexion is 90 degrees, backward extension is to 30 degrees, left and right lateral flexion is to 30 degrees, and left and right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2011).

Where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).   When applying the rating schedule, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2001).  

The Board notes that VAOPGCPREC 36-97 instructs that DC 5293 involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae.  Thus, a separate rating for limitation of motion would constitute pyramiding in this case. See 38 C.F.R. § 4.14 (2002).  

Moreover, as a 40 percent rating is the maximum schedular rating available for a limitation of motion for a lumbar spine disability, a higher rating for the Veteran's disability could not be granted under DC 5292 given the Board's determination of 40 percent rating under DC 5293 effective from the date of the claim.

The Veteran also said that she should receive a rating under DC 5295, relating to disabilities involving lumbosacral strain, because this was diagnosed at one time.  Under DC 5295 a 40 percent evaluation, the maximum schedular evaluation, is for consideration for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2002).
However, DC 5295 contemplates limitation of motion as well as the other symptoms enumerated therein, so the Veteran's disability could not be rated simultaneously under DCs 5293 and 5295.  Also, as with the limitation of motion analysis, the maximum rating for DC 5295 is 40 percent and the Veteran's disability has been rated at 40 percent under DC 5293 from the date of claim.  Moreover, the Veteran's disability is more appropriately evaluated under DC 5293 as the rating criteria for IVDS provides for a better assessment of her symptomatology/disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Finally, a 50 percent rating is for consideration where there is unfavorable ankylosis of the lumbar spine under DC 5289.  38 C.F.R. § 4.71a (2002).  However, the record contains no evidence of ankylosis such that any rating, at the 50 percent level or higher, can be entertained in the Veteran's case at any time on the basis of ankylosis.

Higher Evaluation Under Regulations
In Effect From September 23, 2002 Prior To September 26, 2003

The change in regulations was limited to the criteria used to evaluate disabilities involving IVDS.  The criteria as amended in September 2002 direct that IVDS be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  These new criteria provide for a 10 percent rating when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is for consideration where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating applies where there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is for consideration where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Explanatory notes for the new criteria explain that an incapacitating episode is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  Further, when evaluating on the basis of chronic manifestations, orthopedic disabilities are to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.  

The evidence of record shows that the Veteran does not meet the criteria for a rating based on incapacitating episodes at any time during the pendency of her appeal.  She has submitted statements and testimony regarding her seeking bed rest for relief of symptoms on her own.  There is no objective evidence of record to show that such bed rest was the result of treatment and prescription of a physician as is required to meet the rating criteria for incapacitating episodes.

Further, evaluating the orthopedic and neurological manifestations of the Veteran's disability would not result in a higher rating.  The Veteran's orthopedic manifestation would be rated under limitation of motion of the lumbar spine under DC 5292.  As previously established, a 40 percent rating is the maximum rating available under this diagnostic code.  However, the symptomatology reflected in the VA examination reports of record would support a rating of no more than moderate limitation of motion - a 20 percent rating.  38 C.F.R. § 4.71a (2003).

Even considering a separate rating for the neurologic manifestations of the Veteran's right lower leg disability separately under DC 8520 would not result in a greater combined rating.  DC 8520 pertains to disabilities involving the sciatic nerve.  The criterion addresses paralysis of the sciatic nerve.  Complete paralysis lists findings such as the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 10 percent rating is for mild symptoms.  A 20 percent rating is provided for when there is incomplete paralysis and moderate impairment of the sciatic nerve.  A 40 percent rating is for consideration where there is evidence of moderately severe paralysis.  A 60 percent rating is applicable where there is severe impairment with marked muscular atrophy.  Finally, an 80 percent rating is for consideration where there is complete paralysis.  See 38 C.F.R. § 4.124a, DC 8520 (2003).

In this case, the evidence does not support more than a 20 percent rating for a neurologic impairment under DC 8520.  There is no impairment of the strength of the right lower extremity or evidence of the radiculopathy affecting the function of the right leg.  The several VA examinations reports, as well as the outpatient records, do not objectively demonstrate more than a moderate impairment.  The Veteran has not had EMG/NCV studies since prior to her date of claim.  Further, the objective findings show diminished or absent ankle reflex on the right but, predominantly, show normal reflexes at the knee.  The Veteran's symptoms are more in line with feelings of numbness and decreased sensation and pain.  Moreover, the Veteran's right leg symptoms were identified as neuralgia at the time of her VA examination in June 2011 and this finding is used for demonstration purposes.  

Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2003).  (Applicable regulations pertaining to nerve impairments involving neuralgia and impairment of the sciatic nerve were unchanged during the pendency of the current appeal).  Applying the criteria for a rating under this description would warrant a 20 percent rating for moderate impairment as the maximum allowable for neuralgia.  

Whether the neurological impairment is rated as an impairment of the sciatic nerve or neuralgia would not result in a higher combined rating.  A 20 percent rating for limitation of motion, combined with a 20 percent rating for a moderate neurological impairment would result in a 40 percent combined rating.  See 38 C.F.R. § 4.25.
Higher Evaluation Under
Regulations in Effect Since September 26, 2003

The amended regulations established new diagnostic codes for the various spine disabilities and are codified at 38 C.F.R. § 4.71a (2011).  Other than a disability involving IVDS, the different disabilities are evaluated under the same rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237 Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal stenosis;
Diagnostic Code 5239 Spondylolisthesis or segmental instability; 
Diagnostic Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal fusion; 
Diagnostic Code 5242 Degenerative arthritis of the spine (see also diagnostic code 5003);
Diagnostic Code 5243 Intervertebral disc syndrome.

Under the new general rating formula for diseases and injuries of the spine, (For diagnostic does 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent evaluation is applicable where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for consideration where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2011).  

A 30 percent rating is applicable only for disabilities involving the cervical spine.

In addition, several notes outline addition guidance for applying the new rating formula. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

As noted above, Plate V provides a pictorial of the normal range of motion for the cervical and thoracolumbar spine.   See 38 C.F.R. § 4.71a, Plate V (2011).

As with the analysis under the first change in regulations, the evidence of record does not support a finding of the Veteran experienced incapacitating episodes as defined by the rating criteria at any time during the pendency of her appeal.  She has provided lay evidence of her experiencing flare-ups that she has said make it difficult to get out of bed or she would choose to maintain bed rest on her own to relieve her symptoms.  However, there is no objective evidence to show she has had an incapacitating episode that required treatment and prescription of bed rest by a physician.

In evaluating the Veteran's orthopedic disability in light of the new criteria, the Board finds that there is no basis for a higher rating.  The Veteran's range of motion as documented on her several VA examinations clearly does not satisfy the criteria for a rating in excess of 20 percent.  The results of her range of motion at the time of her January 2001 examination would satisfy the criteria for a 20 percent rating based on her limitation of flexion and/or combined range of motion for the thoracolumbar spine not being more than 120 degrees.  The next measurements, from February 2006, would at best, satisfy the criteria for a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5237 (2011).  No range of motion findings were provided in June 2011.

As previously noted the evidence of record does not establish the presence of ankylosis of the thoracolumbar spine at any time.

In consideration of rating the orthopedic and neurological manifestations the outcome would be no different than that previously determined in assessing the first change in regulations.  The Veteran's orthopedic manifestations would be rated no more than 20 percent.  The Veteran's neurological impairment, evaluated under DC 8520 or as neuralgia, would not change from the previous assessment of a 20 percent impairment.

The evidence dated from September 2003 to the present does not show an increase in the Veteran's symptomatology such as to warrant the assignment of a 40 percent rating for a moderately severe nerve impairment.  The examination reports of February 2006 and June 2011 note the Veteran's continued symptomatology and reports of pain, to include flare-ups.  However, at no time does either examination report, or the many treatment entries in the claims file, record that the Veteran's neurological symptoms are reflective of a disability that can be characterized as moderately severe paralysis of the right sciatic nerve.  The June 2011 VA examiner provided the proper identification of the disability as neuralgia.  This was a neurology examination conducted by a neurologist.  

Accordingly, the combined 20 percent ratings for the orthopedic and neurological components of the Veteran's disability would only result in a 40 percent rating.  Thus, no higher rating is possible under this application of the regulations.

DeLuca

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  See DeLuca, supra.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The Board notes that VAOPGCPREC 36-97 directs that such an analysis is required where a less than maximum schedular rating is assigned under DC 5293.  

In this case the Veteran has complained low back pain and pain in her right leg from the outset.  Her surgery in August 1990 was done in an attempt to relieve her low back and right leg pain.  She enjoyed some relief at the outset but the low back and right leg pain returned.  Her complaints of pain are well documented in the several VA examination reports as well as a number of treatment entries to include those associated with her receiving ESI treatments.

At the time of the January 1997 VA examination, the examiner noted musculoskeletal low back pain and occasional intermittent right lower extremity pain.  In February 1999 the Veteran had pain with extension but was otherwise pain free on her range of motion.  She had complaints of pain in the right leg.  Similar results were obtained at the time of her examination in January 2001 with pain on extension but other motions were pain free.  Again there was pain in the right leg.  The Veteran denied symptoms of weakness, fatigability or lack of endurance.  In February 2006, the Veteran was said to have some pain with flexion and extension but no pain with bending or rotation.  The examiner specifically stated that there was no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance except as noted in his report.  Finally, the VA examination of June 2011 did not address such factors.

The Board has reviewed all of the evidence of record, to include the above examination reports, multiple VA treatment records, as well as statements provided by the Veteran, especially her statements regarding when she would experience a flare in her back or right leg symptoms.  This review demonstrates that the Veteran's complaints of low back pain and, particularly, her right leg pain are contemplated in her two periods of 40 percent ratings.  The essence of an IVDS disability involves pain and the higher rating of 40 percent represents a severe disability.  The evidence of record does not demonstrate that the Veteran experiences such additional disability during her intermittent period of flares that would warrant a 60 percent rating during either period where a 40 percent rating has been assigned.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting ratings other than as established for the Veteran's disability of epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

	C.  Additional Considerations

The Board has also considered whether the Veteran's back disability is so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that . . . disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for her back disability.  She has been rated with severe IVDS for the period from August 1993 to May 2000, pronounced IVDS from May 2000 to February 2006, and again with severe IVDS from February 2006.  These ratings are based on symptomatology demonstrated in the objective treatment records and VA examination reports.  The ratings are also based on her subjective reporting of symptoms and the evidence as to how the Veteran's disability affects her.  

There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disability outside the usual rating criteria.  The rating criteria for the Veteran's back disability contemplate her symptoms, including pain, limitation of motion and pain and numbness in the right leg.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of referral for extraschedular consideration is not necessary. 

In summary, the evidence of record supports a 40 percent rating for the Veteran's disability of epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, from August 25, 1993, to May 19, 2000; a rating of 60 percent from May 20, 2000, to February 27, 2006, and a rating of 40 percent from February 28, 2006.

In providing for the staged ratings in this case, the Board notes that 38 C.F.R. § 3.105(e) is not application.  The Court has held that, in cases where staged ratings are assigned in an initial rating context, the notice and procedural protections found in that regulation do not apply.  See O'Connell v. Nicholson, 21 Vet. App. 89, 92-94 (2007).  In that case, as in the case at hand, the Veteran received staged disability ratings greater than the disability rating that initiated the appeal.  Thus, he did not have a reduction in his compensation as a result of the Board's action.  

In reaching this decision that increased ratings are warranted for various portions of the appeal period, the Board reiterates as stipulated earlier therein that, as per the July 2000 rating action that granted VA compensation benefits for additional low back disability pursuant to 38 U.S.C.A. § 1151, the Veteran had a low back disability evaluated as 10 percent disabling prior to the back surgery performed at a VA medical facility in August 1990.  This 10 percent evaluation (which represents the level of back disability prior to the VA surgery) should be subtracted from the ratings awarded for the current level of low back disability by the Board in this decision.  


ORDER

A 40 percent rating is assigned for the Veteran's disability of epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, from August 25, 1993, to May 19, 2000, subject to the law and regulations governing the award of monetary benefits.
A 60 percent rating is assigned for the Veteran's disability of epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, from May 20, 2000, to February 27, 2006, subject to the law and regulations governing the award of monetary benefits.

A 40 percent rating is assigned for the Veteran's disability of epidural fibrosis, status post hemilaminectomy, foraminotomy, and partial pediculectomy at L5, from February 28, 2006, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


